         Case 1:97-cr-01105-LAP Document 283 Filed 01/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 97-CR-1105 (LAP)

MICHAEL MUNGIN,                                          ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Mr. Mungin’s request to hold the matter in abeyance [dkt.

no. 282] is GRANTED.       He shall report to the Court by letter no

later than February 25, 2021 as to his ability to file his

reply.     The Clerk of the Court shall mail a copy of this order

to Mr. Mungin.

SO ORDERED.

Dated:       January 25, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
